Fourth Court of Appeals
                                San Antonio, Texas
                                     January 11, 2019

                                   No. 04-17-00430-CR

                                   San Juan GARCIA,
                                       Appellant-s

                                            v.

                                  The STATE of Texas,
                                       Appellee-s

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR3674
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The Court has considered the Appellant’s Motion for Reconsideration En Banc and the
motion is DENIED.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court